Citation Nr: 0718879	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-15 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a left wrist disorder. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from January 1979 to January 
1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In the May 2003 rating decision, the RO continued the 20 
percent disability rating assigned for the veteran's service-
connected right knee disability and denied service connection 
for left wrist pain.  The Board notes that in the veteran's 
notice of disagreement (NOD) dated in April 2004, the veteran 
only expressed disagreement with respect to the RO's denial 
of service connection involving the left wrist and did not 
express disagreement with respect to the denial of an 
increased rating for his right knee disability.  The record 
also reflects that the issue of entitlement to a disability 
rating higher than 20 percent for the veteran's right knee 
disability has not been procedurally prepared or certified 
for appellate review.  Godfrey v. Brown, 7 Vet. App. 398, 410 
(1995).

In April 2005, the veteran informed the RO in Winston-Salem, 
North Carolina of his plans to move to Rochester, Minnesota 
in May 2005.  The record reflects that the veteran's claims 
folder was permanently transferred in June 2005 to the RO in 
St. Paul, Minnesota.  Therefore, the St. Paul RO consequently 
assumed jurisdiction of this appeal.  

In addition, the record reflects that the veteran requested 
an informal conference in July 2005.  The RO scheduled the 
informal conference on September 21, 2005, which the veteran 
attended.  A September 2005 VA Form 119 described the 
informal conference as including a discussion of the evidence 
of record including lay statements and the admission of new 
medical evidence; however, the form noted that the medical 
evidence submitted was not new and was already included in 
the record.  

The Board also observes that in January 2006, the St. Paul RO 
granted the veteran service connection for allergic rhinitis 
and assigned a noncompensable disability rating.  However, no 
issue related to the grant of allergic rhinitis has been 
procedurally prepared or certified for appellate review.  
Godfrey v. Brown, 7 Vet. App. 398, 410 (1995).

FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2. The competent medical evidence shows that the veteran 
currently suffers from a left wrist disorder, which includes 
degenerative joint disease in the left wrist.

3. The competent medical evidence of record does not 
demonstrate that the veteran's current left wrist disorder 
was related to military service to include an injury 
sustained in service or that arthritis manifested to a 
compensable degree within one year of discharge.  


CONCLUSION OF LAW

A left wrist disorder was not incurred or aggravated in 
active service and may not be presumed to have incurred 
therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).


        REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In correspondence dated in February 2003, the RO informed the 
veteran of what the evidence must show to establish 
entitlement to service connection for his claimed disorder of 
the left wrist.  The RO explained that VA would make 
reasonable efforts to assist the veteran in obtaining medical 
records, employment records, or records from other Federal 
agencies.  Furthermore, the RO requested additional 
information from the veteran including the authorization of a 
VA Form 21-4142, Authorization and Consent to Release 
Information, in order for the VA to obtain treatment 
information and requested that the veteran send any treatment 
records, especially current records, that were pertinent to 
his service connection claim.  Thus, the veteran was 
essentially asked to submit any information pertinent to the 
veteran's claim.  The RO also explained to the veteran that 
he may lose money if he took more than one year to submit the 
requested information and evidence and his claim was granted 
because the VA would not pay him from the date he filed his 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board notes that the veteran was not specifically advised 
regarding the element of degree of disability in the February 
2003 VCAA correspondence.  However, the notice defect with 
respect to that element is deemed harmless error in this 
case.  The veteran's claim is being denied for reasons 
explained below and, consequently, no disability rating will 
be assigned.  Further, neither the veteran nor his 
representative asserts that the veteran did not receive 
adequate notice with respect to his claim.    

The Board also observes that the RO provided the veteran with 
a copy of the rating decision of May 2003, A Statement of the 
Case (SOC) dated in April 2005, and a Supplemental Statement 
of the Case (SSOC) dated in November 2005.  The April 2005 
SOC included a discussion on pertinent laws and regulations, 
a summary of the evidence considered, and the basis for the 
decision.  Moreover, the RO sent a follow-up duty to assist 
letter to the veteran in May 2005.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regard to VA's duty to assist, the Board notes the 
inclusion of the veteran's service medical records, VA 
treatment records dated from September 1981 to August 2003, 
VA examination reports dated from November 1981 to April 
2003, and a medical opinion from the veteran's private 
orthopedic surgeon dated in March 2005 in the claims file.  

The Board recognizes that VA did not provide a medical 
examination in regards to the veteran's left wrist claim.  
Under the VCAA, VA is required to provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4) (2006).  After 
review of the record, the Board finds that VA is not under a 
duty to afford the veteran an examination because there are 
no in-service records documenting any left wrist problems and 
there is insufficient evidence to relate the veteran's 
current disability to any injury during his time in service.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Evidence

The veteran contends that his current left wrist disorder is 
related to an in-service jeep accident in which he injured 
his right knee and his left wrist. 

The service medical records document no complaints, 
treatment, or findings of any left wrist problems or the 
occurrence of a jeep accident during his service from January 
1979 to January 1981.  The September 1980 separation 
examination report contains no notations regarding any 
problems involving the veteran's left wrist.  The report also 
noted that the veteran's upper extremities were clinically 
evaluated as normal.  However, a December 1980 service record 
contains a notation that the veteran's right knee locked 
while running.  The veteran told the examiner that he injured 
his knee when jumping out of a truck in full gear.  The 
veteran made no mention of a left wrist injury or any left 
wrist problems at that time.  

In a September 1981 treatment record, the veteran received an 
arthrogram to detect the causes of his right knee pain.  The 
record does not reference any problems involving the left 
wrist.  

In November 1981, the veteran underwent a general medical and 
orthopedic evaluation.  The veteran told his examining 
physician at that time that he had injured his right knee 
jumping off a truck in October of 1979 and had had no 
diagnosis or treatment at that time.  The veteran made no 
mention of a left wrist injury or any left wrist problems.   

In a 1981 letter, the veteran's fellow serviceman (P.B.) who 
served with the veteran as a military policeman in Germany 
from July 1979 to November 1980, described the veteran's 
right knee injury.  P.B. stated that as part of a security 
force, they were periodically tested by the running of 
alerts.  P.B. stated that after one of the alerts in October 
1979, the veteran complained of hurting his knee.  P.B. 
further noted that the veteran would complain that his knee 
would bother him occasionally after a period of running.  
P.B. made no reference to any problems regarding the 
veteran's left wrist.     

In a 1981 letter, the veteran's fellow serviceman (W.R.S.) 
who was stationed with the veteran in Germany from 1979 to 
1980, discussed the veteran's injury.  W.R.S. stated that he 
remembered when the veteran hurt his leg.  W.R.S. noted that 
he could not remember exactly how it was injured but did 
recall that the veteran was in pain for quite some time.  
W.R.S. made no reference to any problems regarding the 
veteran's left wrist.  

In a letter dated in October 1981, the veteran's mother 
(A.A.) recounted a phone conversation which she had with the 
veteran.  A.A. stated that she received a phone call from the 
veteran in October 1979 while the veteran was stationed in 
Germany.  The veteran told A.A. about a knee injury he 
incurred in service.  A.A. also noted that he had trouble 
with his right knee since he returned from service.  A.A. 
made no reference to any problems regarding the veteran's 
left wrist.  

The veteran's brother (D.A.) wrote a letter in October 1981 
that discussed the veteran's right knee injury.  D.A. stated 
that in the fall of 1979, he learned that the veteran 
sustained a knee injury while stationed in Germany.  D.A. 
stated that he received information about the injury through 
personal correspondence with the veteran.  D.A. explained 
that the veteran mentioned his injured knee on numerous 
occasions after his separation from service.  D.A. made no 
reference to any problems regarding the veteran's left wrist.     

In November 1983, the veteran underwent an orthopedic 
examination.  At that time, he told his examining physician 
that while in Germany during service, he was on maneuvers and 
jumped out of a truck carrying an M-60 machine gun.  He 
stated that when he landed on the ground, his boot caught, 
and he twisted his right knee.  The veteran stated that his 
right knee continued to be painful.  The veteran made no 
mention of any injury to his left wrist or problems involving 
his left wrist at that time.    

In March 1986, the veteran underwent a physical examination.  
The veteran told his examining physician that in 1979, while 
in Germany during service, he was on maneuvers when he jumped 
off a truck, fell, and twisted his knee.  The veteran stated 
that his knee developed pain, swelling, and a clicking noise.  
The veteran also explained that he was seen several times 
while in the service, but was never given specific medical 
treatment for his right knee.  The veteran made no mention of 
any injury to his left wrist or problems involving his left 
wrist at that time.  

In a VA out patient record dated in May 1996, the veteran 
reported problems with work injuries related to employment at 
the post office.  The veteran also stated that he left the 
post office after resolution of his worker's compensation 
injuries.  Further, the record noted multiple orthopedic 
injuries with traumatic arthritis within the medical history 
section.  

In a December 1996 VA treatment record, the examining 
physician noted a general diagnosis of degenerative joint 
disease.  There is no specific reference to any left wrist 
problems in the record.  

VA treatment records from September 1981 to August 2003 
reveal that the veteran first sought medical treatment for 
his left wrist in November 2002.  In a November 2002 
orthopedic examination, the veteran complained of pain and 
popping in his left wrist.  The veteran stated that his left 
wrist pain increased during the last 6 years after engaging 
in some weight lifting.  The veteran further explained that 
he injured his wrist in the military, but never reported it.  
The examining physician also noted that the pain was deep in 
the wrist between the "radius and the ulna." 

The January 2003 VA magnetic resonance imaging (MRI) report 
included multiple findings pertinent to the left wrist.  It 
is noted that that veteran showed "fluid collection in the 
distal radial ulnar joint, a high T2 signal in the radial 
aspect of the TFCC consistent with a TFCC tear, and a high T2 
signal in the radial aspect of the lunate and the ulnar 
aspect of the scaphoid consistent with degenerative joint 
disease." 

In February 2003, the veteran filed a claim for service 
connection for his left wrist disability.  

A July 2003 letter, written by his fellow serviceman (P.B.) 
described the veteran's injuries.  P.B. stated that he could 
not remember the full extent of the veteran's injuries, but 
distinctly remembered that the veteran suffered both a left 
wrist and a right knee injury due to a jeep accident during 
service.  P.B. also stated that the veteran's wrist has 
progressively worsened over the years.     

In a letter dated in July 2003, a fellow serviceman (T.J.K.) 
stated that he served in Germany during 1980 and was 
stationed in the same platoon as the veteran.  T.J.K. stated 
that he remembered the vehicle accident in which the veteran 
was injured.  T.J.K. also stated that he remembered the 
veteran injured one of his knees and wrist and was in 
considerable pain during the last year of T.J.K.'s service.   

In VA treatment records dated in July 2003, the veteran 
received a left wrist arthroscopy and the record noted a 
post-operative diagnosis of "chondromalacia of midcarpal 
joint and radiocarpal joint."  

In the April 2004 NOD, the veteran indicated that his left 
wrist disorder was directly connected to a jeep accident 
during his time in service.  He also wrote that he was not 
afforded medical treatment in regards to his injuries on the 
day of the jeep accident and only later mentioned an injury 
to his right knee during an out-processing military physical.  
The veteran also stated that did not seek medical treatment 
for his left wrist until recently because the pain had 
worsened over time.    

A March 2005 letter written by a orthopedic surgeon (R.D.G., 
M.D.) noted that the veteran's symptoms and operative 
findings would be consistent with the injury that he alleges.  
Dr. R.D.G. also noted that the veteran's symptoms and 
findings at arthroscopy would be consistent with a traumatic 
injury that occurred in years past.  Dr. R.D.G. recommended 
arthroscopy of the wrist and stated that an examination 
"demonstrated a tear in the triangulofibrocartilage and 
chondoromalacia in the mid-carpal and radiocarpal joints."  
However, Dr. R.D.G. also stated that since he did not have 
serial examinations during the past twenty years he could not 
be specific about the exact etiology of his wrist pathology. 

In the April 2005 VA Form 9, the veteran provided more 
details in regards to his in-service accident.  The veteran 
stated that he was injured in a jeep accident in Germany in 
1980.  The veteran explained that the jeep hit a tree, went 
airborne and turned over in midair causing the veteran to 
land on top of two other soldiers.  The veteran noted that as 
a result of this accident, his right knee and his left wrist 
were injured.  He stated that he was not afforded medical 
treatment at the time and if he had, the left wrist injury 
would have been documented.  


III.	  Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2006).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, incuding that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d)(2006).  Where a veteran served continuously for 
ninety (90) days or more during a period of war, or during 
peacetime service after December 31, 1946, and arthritis 
(degenerative joint disease) becomes manifest to a degree of 
10 percent or more within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. §§ 3.307, 
3.309 (2006).   

Where the determinative issue involves a medical diagnosis or 
medical evidence, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).


IV. 	Analysis

The veteran contends that his left wrist disorder is related 
to his time in service, specifically due to an in-service 
accident.  

The Board notes that the medical evidence of record shows 
that the veteran is currently diagnosed with a left wrist 
disorder.  The January 2003 MRI findings revealed multiple 
left wrist problems consistent with degenerative joint 
disease.  Further, the July 2003 treatment records contain a 
diagnosis of  "chondromalacia of midcarpal joint and 
radiocarpal joint."

Nonetheless, the evidence of record does not support the 
veteran's contention that his current left wrist disorder is 
related to service.  The service medical records do not 
contain any findings, reports, or documentation of left wrist 
problems during service.  Indeed, the September 1980 
separation examination report does not contain any notations 
regarding any left wrist problems and the veteran's upper 
extremities were clinically evaluated as normal.  The Board 
also notes that the veteran reported a right knee injury in a 
service medical record dated December 1980.  However, the 
veteran made no mention of any injury or problems involving 
his left wrist at that time.  Further, following discharge 
from service, the veteran only sought medical treatment for a 
right knee injury as evidenced by VA medical records dated 
from September 1981 to November 1995.  The veteran did not 
seek medical treatment for his left wrist until November 
2002, approximately 21 years after separation from military 
service.  

The Board additionally notes that the veteran included a 
letter dated in March 2005 from a private orthopedic surgeon, 
Dr. R.D.G., to demonstrate a relationship between his current 
left wrist disorder and his time in service.  Dr. R.D.G. 
suggested that the veteran's symptoms and operative findings 
would be consistent with the injury that he alleges.  
However, Dr. R.D.G. explained that he could not be specific 
about the etiology of the veteran's left wrist disorder 
because his medical opinion was only based on the veteran's 
assertions and he did not have serial examinations from the 
past twenty years.  Thus, Dr. R.D.G's opinion is admittedly 
speculative, and consequently, the Board affords it no 
probative value in regards to whether the veteran's current 
left wrist disorder is related to service.    

The Board further recognizes the veteran's contention in his 
April 2005 statement that his current left wrist disorder is 
related to his time in service, specifically a jeep accident.  
However, in VA medical records from September 1981 to 
November 1995, the veteran stated multiple times that he 
injured his right knee during service when he jumped off a 
truck and twisted it.  These records contain no mention of 
any left wrist injury or problems accompanying his right knee 
injury.  The Board additionally notes that the veteran stated 
that he injured his right knee and his left wrist when the 
jeep hit a tree, spun in midair, and caused the veteran to 
land on two other soldiers in his April 2005 VA Form 9; 
however, such an account differs from the veteran's earlier 
descriptions of the accident from 1981 to 1986.  As the 
earlier accounts are closer in time to the veteran's service, 
the Board affords more probative value to the veteran's 
earlier accounts of his in-service injury.  The Board further 
notes that as a layperson, the veteran's statements are not 
considered competent medical evidence of a relationship 
between his current left wrist disorder and his time in 
service.  While the veteran is competent to describe his 
symptoms and observations, his statements that his current 
left wrist disability is related to service require medical 
expertise.  

In addition to his own statements, the veteran provided 
statements from his fellow servicemen to relate his current 
disability to his time in service.  A July 2003 letter 
written by fellow serviceman P.B., stated that the in-service 
jeep accident caused a right knee and a left wrist injury.  
However, in P.B.'s previous letter dated in 1981, P.B. only 
referenced the veteran's problems with his right knee.  The 
Board further notes that three other letters written in 1981 
only refer to the veteran's right knee injury as the result 
of an accident.  The letters contain no mention of any left 
wrist injury or problems involving the left wrist.  As the 
earlier accounts are closer in time to the veteran's service, 
the Board affords more probative value to the letters written 
in 1981.  Further, as stated above, the statements from the 
servicemen and the veteran's family members are not 
considered competent medical testimony to demonstrate a 
relationship between the veteran's current left wrist 
disorder and his time in service.     

Based on the foregoing, the preponderance of the evidence 
weighs against the veteran's claim and an award of service 
connection is not warranted.    

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an award of service connection on either a direct 
or presumptive basis is not warranted.  38 C.F.R. § 3.102 
(2006).

        
        ORDER

Entitlement to service connection for a left wrist disorder 
is denied.    


	                   
____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


